UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UMC DEVELOPMENT, LLC and
JACKSOPHIE GSCH, LLC,

               Plaintiffs,

       v.                                         Civil Action No. 13-899 {GK)

DISTRICT OF COLUMBIA, et al.,

               Defendants.


                                  MEMORANDUM OPINION

       Plaintiffs          UMC   Development,         LLC    ("UMC")        and     Jacksophie

GSCH, LLC ( "Jacksophie")             (collectively,         "Plaintiffs") bring this

action against the District of Columbia and its Mayor,                                   Vincent

Gray        (collectively,        the     "District         Defendants") ,            Specialty

Hospital       of     Washington-GSE        Holdings,         LLC         ("SHW-GSE")       I    CMC

Realty,       LLC    ("CMC"),     and    Not-for-Profit-Hospital,                   Corporation

("NFPHC")      (collectively,         "Defendants")         for wrongful foreclosure,

breach of contract, and related claims.

       This matter is before the Court on Plaintiffs'                                Motion to

Remand the case to the District of Columbia Superior Court [Dkt.

No.    6].          Upon    consideration        of    the        Motion,     the        District

Defendants' Opposition [Dkt. No. 7], Plaintiffs' Reply [Dkt. No.

8], NFPHC's Notice of Consent to Accept Service of Process [Dkt.

No.    10],    the     District       Defendants'       Sur-Reply           [Dkt.     No.       13],

Plaintiffs'         Response     to     Docket   Nos.       10,     11,     and     13    and     in
Support        of    Plaintiffs'        Motion          to     Remand         [Dkt.          No.     15]   1




Plaintiffs' Evidentiary Objections to Docket No.                                  11-1        [Dkt. No.

14],     NFPHC' s     Opposition to Plaintiffs'                    Motion to Remand                  [Dkt.

No. 20], and NFPHC's Notice of Joinder in Removal                                  [Dkt. No. 24],

and     the    entire      record herein,          and       for   the   reasons             set   forth

below,        the    Motion    to    Remand        is    granted         as       to     Plaintiffs'

District of Columbia claims and denied as to Plaintiffs' federal

claims.
                       1
I .      BACKGROUND

         This action arises out of a 2007 public-private development

project between the             District,          Specialty Hospitals                 of America,

LLC      ("SHA"),     and     various     SHA       entities,        which         was        aimed     at

rescuing       the    District's        Greater         Southeast        Community            Hospital

    ("Hospital")     from financial          insolvency.            Compl.        ~~     1,    16,     17.

As part of this undertaking, the District entered into a limited

partnership         agreement       with Defendant            SHW-GSE,        a       subsidiary of

SHA, 'pursuant to which the District invested $49 million for the

purpose        of    refinancing        the     Hospital           and    redeveloping                 its

surrounding property.               Compl.    ~~    20-25.         Another SHA subsidiary,

Defendant CMC,          was created to own and manage the real property

containing and surrounding the Hospital.                            Compl.        ~    13.      SHW-GSE

1
   The facts and procedural background are taken from the
Complaint ("Compl.") [Dkt. No. 1-1] and the undisputed facts set
forth in the parties' submissions.
                                              -2-
and     CMC    then       entered    into     a     joint        venture      with        Plaintiff

Jacksophie through which Plaintiff UMC was to acquire some of

the land surrounding the Hospital from CMC,                              along with related

development rights.            Compl.    ~~   29, 30, 32.

        Despite      the    infusion of more          than $50            million of public

funds        into    the    refinancing       and     redevelopment                project,       the

Hospital's financial condition continued to deteriorate.                                     Compl.

~~    46-59.        In 2010,   the District declared the parent developer

in default          of various       loan agreements,             and     foreclosed on the

land containing and surrounding the Hospital, including the lots

to be acquired by UMC.               Compl.   ~~    60-71.        Defendant CMC sued the

District to prevent            foreclosure,         but dropped its case in 2011

after settling with the District.                      Compl.           ~~   69,    73;    see CMC

Realty,       LLC    v.    Dist.    of   Columbia,         No.     2010      CA    004571        (D.C.

Super. Ct.)         (the "Foreclosure Action").

        On    May    31,    2013,     Plaintiffs       filed        this      action        in     the

Superior Court for the District of Columbia bringing claims for,

inter alia,         wrongful       foreclosure,      breach of contract,                   specific

performance, restitution, unjust enrichment, breach of fiduciary

duty, tortious interference with prospective economic advantage,

and violations of the Due Process Clause and the Takings Clause

of the Fifth Amendment.              See Compl.       ~~    76-147.



                                              -3-
         On June 14,          2013,      the District Defendants removed the case

to this Court pursuant                   to 28 U.S.C.          §§      1441(a)       and 1446.         See

Notice of Removal,                 ~~   2-3    [Dkt. No.      1] . 2    The Notice of Removal

stated that Defendant NFPHC consented to removal,., id.                                       at 1,    but

did      not        indicate        whether      Defendants            SHW-GSE       and      CMC     also

consented.

         On July 12,           2013,      Plaintiffs moved to                 remand the case to

Superior            Court,    arguing         that    the   District          Defendants'       removal

was   procedurally defective                    because       they had         not     obtained SHW-

GSE' s    and CMC' s          timely consent to removal.                       [Dkt.    No.    6] .      On

July 26,            2013,    the    District         Defendants        filed    an Opposition to

the Motion            ("Dist.       Defs.'      Opp'n")      [Dkt.      No.    7].      On July 30,

2013,     Plaintiffs filed a Reply ("Pls.' Reply")                              [Dkt. No.       8].      On

August         5,     2013,     the      District          Defendants         filed     a     Sur-Reply

( "Dist. Defs.' Sur-Reply")                    [Dkt. No. 13] .

         Separately,           on       August       2,     2013,       NFPHC,        who      had      not

previously            appeared      in    the    action,       filed      an     appearance           along

with a Notice of Consent to Accept Service of Process Rendering

Plaintiffs'           Motion to Remand Moot                  ("NFPHC's Notice")               [Dkt.    No.

2
  The District Defendants' Notice of Removal mis-cites 28 U.S.C.
§  1441 (b) as the basis for removal, apparent;ly based on the
version of that provision in existence prior to December 7,
2011.    See Dist. Defs.' Notice of Removal ~ 3.      There is no
dispute,   however,  that removal is premised on the Court's
federal     question   jurisdiction,    rather   than    diversity
jurisdiction.   See Dist. Defs.' Opp'n at 5-6; Pls.' Reply at 2.
                                                     -4-
10] .         NFPHC' s Notice indicated that it also sought removal of

the action, and contended,               therefore,          that even if the District

Defendants'           removal was procedurally defective,                    its own timely

removal rendered the basis of Plaintiffs' Motion to Remand moot.

NFPHC's Notice was accompanied by the written consent to removal

of      all    Defendants.          [Dkt .   No .     10 -1] .      On     August      9,        2013,

Plaintiffs filed a Response to NFPHC' s Notice and the District

Defendants'           Sur-Reply    ("Pls.'    Sur-Sur-Reply")              [Dkt. No.        15]    and

a      Notice      of   Evidentiary      Objections           to   the      exhibit         to     the

District          Defendants'      Sur-Reply        [Dkt.    No.   14] .      On August            15,

2013, NFPHC filed an Opposition to Plaintiffs' Motion to Remand

    ( "NFPHC' s    Opp' n")   [Dkt.    No.   20] .          Plaintiffs      did    not      file     a

further response. 3

II.       STANDARD OF REVIEW

          Under the federal removal statute "any civil action brought

in a       State court        of which the district                courts     of    the United

States         have     original      jurisdiction,          may    be      removed         by     the

defendant or the defendants, to the district court of the United

States for the district and division embracing the place where


3
  On August 28, 2013, NFPHC also filed a Notice of Joinder in
Removal   Petition  Filed by    [the  District   Defendants]  or,
Alternatively,   Removal  by  [NFPHC]   [Dkt.  No.   24].    This
submission appears to have been filed for the purpose of
formally declaring NFPHC's intent to remove the action, although
its August 2 Notice [Dkt. No. 10] also conveyed that intent.
                                              -5-
such action is pending."                     28 U.S.C.        §   1441(a).           Where the case

stated      by   the         plaintiff's       initial        complaint         is    removable,         a

defendant must file its notice of removal within 30 days of the

time it is formally served with the summons and the complaint.

See 28 U.S.C.            §   1446(b) (1); Murphy Bros.,                 Inc. v. Michetti Pipe

Stringing, Inc., 526 U.S. 344, 347-48 (1999).

       Where,     as here,          an action has been removed solely pursuant

to 28 U.S. C.        §       1441 (a),     "ail defendants who have been properly

joined and served must join in or consent to the removal of the

action."         28 U.S.C.          §    1446 (b) (2) (A).         Courts in this District

have    construed            this    provision      to    require        that        each       defendant

consent to removal within 30 days of the time that defendant is

served.      See Ballard v.               Dist.    of Columbia,          813 F.        Supp.      2d 34,

38     (D.D.C.       2 011)         (citing       cases);         see
                                                                  -----
                                                                         also         28     U. S . C.   §


1446 (b) (2) (B) .

       If    a    defendant's              notice        of       removal       is     procedurally

defective, a plaintiff may, within 30 days of such removal, move

the court to remand the case back to state court.                                     See 28 U.S.C.

§    1447 (c).           Because         federal     courts        are      courts         of     limited

jurisdiction, the removal provisions are strictly construed, and

any doubts about removal should be resolved in favor of remand.

See Shamrock Oil               &    Gas Corp.      v.    Sheets,        313 U.S.           100,    104-09

(1941); Diaz v. Sheppard, 85 F.3d 1502, 1505 (11th Cir. 1996).
                                                   -6-
III. ANALYSIS

       Plaintiffs'         primary        contention          is   that       the    District

Defendants'         Notice of Removal was defective because it was not

accompanied by the timely consent of SHW-GSE and CMC.                               See Pls.'

Mem.    at 2-5.         The District Defendants argue that they were not

required to obtain the consent of SHW-GSE and CMC because SHW-

GSE and CMC had not yet been served when the case was removed.

Dist. Defs.' Opp'n at 2-4.

         Although the parties spend the better part of their papers

debating these points,             the Court need not reach them.                     Section

1446 (b)      provides that      "[i] f    defendants are served at different

times,     and a later-served defendant files a notice of removal,

any    earlier-served defendant                may    consent      to   the    removal   even

though that earlier served defendant did not previously initiate

or    consent    to     removal . "       28   U.S.C.    §     1446(b) (2) (C)       (emphasis

added) .       As     discussed,      NFPHC' s       August    2   Notice     conveyed     its

independent intent to remove the case with the consent of all

Defendants.         See NFPHC's Notice & Exhibit B (emails dated August

1,    2013)     [Dkt.    Nos.   10,    10-1].         Accordingly,        NFPHC' s    removal

renders any oefect in the District Defendants'                          removal moot,       so

long as it was timely.




                                               -7-
        A.     NFPHC's Removal Was Timely

        Plaintiffs         contend       that    NFPHC's          removal         was    not       timely

because       it     was     filed       more    than        30       days    after       Plaintiffs

purportedly          served    NFPHC      by    mailing           a   copy     of       the    summons,

Complaint       and initial order to the Mayor and the District of

Columbia Office of the Attorney General.                               Pls.' Sur-Sur-Reply at

6.

        In    response,       NFPHC points            out    that      Plaintiffs'            counsel's

own     affidavit       establishes        that       she     never       attempted           to    serve

NFPHC through the Mayor and the Attorney General,                                        but    instead

endeavored to effect service through the District of Columbia's

Superintendent of Corporations.                       NFPHC's Opp'n at 5-6; see also

Affidavit of Heather H. Martin                    ~    4     [Dkt. No.        8-1]        NDPHC also

maintains       that       it would make         no difference               if     Plaintiffs had

served       NFPHC     through     the     Mayor       and     Attorney           General       because

NFPHC could not be served through those offices; instead, it was

required       to     be    served       through       its        chief      executive          officer

pursuant      to Rule        4 (j) (2)    of    the D.C.          Superior Court               Rules of

Civil    Procedure.           NFPHC' s      Opp' n      at    2-4.           Accordingly,           NFPHC

contends that it was not properly served,                                and the 30-day time

period for removal not triggered, until its counsel consented to

accept service on July 30, 2013.                      Id. at 2-3.            The Court agrees.



                                                -8-
        The    Supreme          Court       has    held        that        the    30-day         period        for

removal under 28 U.S.C.                 §    1446(b) does not run until a defendant

is     brought      under       the     court's         authority           by    formal         service        of

process       (or waiver of             such service).                 See Murphy Bros. ,                    Inc. ,

526    u.s.    at   347-48.           This    is true even if the defendant knows

about the suit earlier and has obtained a copy of the complaint.

Id.    at    348;    see also Quality Loan Serv.                            Corp.      v.    24702       Pallas

Way,    Mission       Viejo,       CA       92691,       635    F.3d        1128,      1133           (9th    Cir.

2011)       ("[A]ctual          notice       of      the       action        is     insufficient                [to

trigger the         3 0 -day removal period] ;                      rather,       the defendant must

be     'notified       of       the     action,          and        brought         under         a     court's

authority,       by formal process,'                    before the removal period begins

to run.")      (citation omitted).

        District      of        Columbia          law    controls           as    to    when          effective

service       occurred.               See         City     of        Clarksdale             v.        Bell South

Telecomm.,          Inc.,       428     F.3d        206,        210        n.6      (5th         Cir.        2 005)

(explaining that            a    court       "look [s]         to    state       law to verify that

service of process effectively brought the defendant within the

state       court's    jurisdiction")                (citing         Lambert        Run      Coal       Co.     v.

Baltimore & Ohio R.R.,                  258 U.S.         377,        382    (1922)).             The parties

agree that D.C.             Superior Court Civil Rule 4 ( j)                           governs service

on NFPHC because it is an "instrumentality" of the District of



                                                    -9-
Columbia.             See Pls.'          Sur-Sur-Reply at 6             [Dkt.    No.    15];   NFPHC's

Opp'n at 2-4.

          The parties disagree,                   however,      as to whether subsection 1

or    2    of    Rule       4 (j)   applies.          Plaintiffs         argue       that    the    Court

should apply Rule 4(j) (1), which governs service on the District

of Columbia and its officers and agencies, and requires delivery

of the summons,               complaint,          and initial order to the offices of

the       Mayor       and     Corporation          Counsel,       and,     if    applicable,            the

officer         or     agency       at     issue.         See    D.C.     Super.       Ct.     Civ.      R.

4(j)(1).             NFPHC     maintains,         on the        other hand,          that    the    Court

should apply Rule 4(j) (2),                   which governs service on any "state,

municipal             corporation,           or     other        governmental           organization

subject          to     suit,"       and     requires           delivery        of     the     summons,

complaint,            and    initial       order     to    the    entity's           chief   executive

officer.          See D.C. Super. Ct. Civ. R. 4 (j) (2) . 4

          The    Council       of   the District           of    Columbia created NFPHC as

"an       instrumentality            of    the      District"      with     a        "separate      legal

existence within the District government," and the power to sue

and be       sued in its own corporate name.                             See D.C.       Code       §§   44-

951.02,         44-951.06.          By contrast,           the D.C.      Court of Appeals has

4
  As an alternative, Rule 4 (j) (2) also permits service in the
manner prescribed by the State to which the entity belongs, but
since, as discussed below, NFPHC is an entity of the District of
Columbia, there is no relevant alternative in this case.

                                                    -10-
"consistently found"             that agencies and noncorporate departments

within the District of Columbia government generally cannot be

sued     in    their       own   name.       See        D.C.    Metro.        Police    Dep't    v.

Fraternal Order of Police/Metro.                        Police Dep't Labor Comm.,                997

A.2d     65,     74      (D.C.     2010)         (observing         that      a   "noncorporate

department within the District government" is presumptively not

a    "separate        suable     entity")          (citations          and    quotation       marks

omitted) .       Accordingly, NFPHC is not an "agency" of the District

of Columbia subject              to service under Rule 4 (j) (1),                      but    is an

"other governmental organization,"                       which is subject to service

under Rule 4 (j) (2).

        Plaintiffs argue that Rule 4(j) (2)                         does not apply because

it     "mirrors"      an    analogous       provision          in     the    Federal    Rules     of

Civil Procedure,           and since the federal provision does not apply

to instrumentalities of the United States,                                  the D.C.    provision

does not apply to instrumentalities of the District of Columbia.

Pls.'    Sur-Sur-Reply at 7.                Plaintiffs ignore the fact that the

federal        rule      applies     to      "other        state-created          governmental

organization[s]"            whereas        the     D.C.        rule     applies        to     "other

governmental organization[s] ." Compare Fed. R. Civ. P. 4(j) with

D.C.    Super.     Ct.     Civ. R.    4(j) (2)      (emphases added).              Because the

federal        rule    explicitly         narrows        its    application        to        "state-

created"       instrumentalities,           whereas the D.C.                rule does not and
                                                 -11-
because state law must be looked to for the purpose of verifying

that service of process effectively brought the defendant within

the   state    court   jurisdiction,     the       two     provisions       need       not

operate in precisely the same manner.

      In any event,     the debate between Rule 4 ( j) ( 1)                and   (2)    is

academic because Plaintiffs failed to satisfy either provision

when they sent      NFPHC' s   summons   to    the    District        of   Columbia's

Superintendent of Corporations rather than to the Mayor and the

Corporation Counsel, or to NFPHC's chief executive officer.                            See

Affidavit of Heather Martin ~ 4            [Dkt.     No.   8-1] . 5     Accordingly,

NFPHC was     not   properly served until          its     counsel     consented to

accept service on July 30, 2013.

      NFPHC filed its notice of removal on August 2, well within

thirty days of July 30.         [Dkt. Nos.     10,       10-1].       Therefore,       its

removal was timely,     and there is no justification for remanding

the case because of any defect in the removal procedure.




5
   Plaintiffs did serve the Mayor and the District of Columbia as
defendants in this case, but such service could not achieve
jurisdiction over NFPHC because separate service is required for
each defendant.          See, e.g., Manago v. Dist. of Columbia, 934
A.2d 925, 926 (D.C. 2007) (noting a plaintiff's "obligation to
timely serve each defendant with a summons and a copy of the
complaint") (emphasis added) (citing Super. Ct. Civ. R. 4(c),
(e) , ( j ) , ( 1 ) , and (m) ) .

                                    -12-
        B.     The Court Declines to Exercise Supplemental
               Jurisdiction Over Plaintiffs' D.C. Claims

        Plaintiffs also ask the Court                     to exercise              its discretion

under 28 U.S.C.         §    1367(c) to remand their D.C. law claims to the

Superior       Court.            Pls.'    Mem.    at     9-10.          In    support        of     this

request,        Plaintiffs               maintain        that      their            D.C.          claims

substantially predominate over their federal                                 claims,       and that,

under    the    doctrine          of     constitutional         avoidance,          their     federal

claims need not be reached if they prevail on their D.C. claims.

Id.   at     9-10.          In     addition,       Plaintiffs       argue           that     judicial

economy      favors     remanding          their D.C.       claims           to   Superior Court

because      the     "D.C.        Superior       Court    is     right        now     adjudicating

closely related claims                   in a parallel          suit,        Capital       Behavioral

Health, LLC v. Dist. of Columbia, 2011 CA 009881 B (D.C. Super.

Ct.)."       Id. at 10; see also Pls.' Reply at 5.

      Defendants oppose remand of the D.C. claims, but they have

not      addressed          Plaintiffs'           contention            that        such          claims

predominate over the federal claims.                            Instead,          they argue that

the Court is compelled to exercise jurisdiction because "section

1367(a) authorizes a district court to exercise its supplemental

jurisdiction in mandatory language."                            Dist.        Defs.'    Opp' n at       5

(emphasis added by District Defendants)                          (citing Lindsay v. Gov' t




                                                 -13-
Employees          Ins.      Co.,    448        F.3d    416,       421       (D.C.     Cir.    2006));           see

also NFPHC's Opp'n at 7-8.

        There           is    no     dispute            that         the       Court        has         original

jurisdiction over Plaintiffs'                          constitutional law claims, and the

authority          to    exercise         supplemental              jurisdiction            over        the     D.C.

claims,       which arise out of                   the       same    series of           transactions             as

the constitutional claims.                         See Pls.'          Reply at 2,             5;    28 U.S.C.

§§   1331,      1367 (a)            Defendants               are    correct          that     our       Court     of

Appeals has held that where,                           as here,       supplemental jurisdiction

is   authorized under 28 U.S.C.                          §    1367,      a    district        court       cannot

decline       to    exercise         it        unless        there    is      a   specific          basis        for

doing so under the supplemental jurisdiction statute.                                                   Lindsay,

448 F.3d at 421, 424.

        However,          section        1367 (c)       expressly grants                 district         courts

the discretion to decline to exercise supplemental                                             jurisdiction

over a     claim where:              " ( 1)      the    claim raises              a    novel       or    complex

issue    of     State        law,        (2)    the     claim        substantially             predominates

over    the     claim        or     claims        over        which      the      district          court        has

original jurisdiction,                    (3)    the district court has dismissed all

claims    over           which      it     has     original           jurisdiction,                or     (4)     in

exceptional             circumstances,            there        are    other           compelling         reasons




                                                       -14-
for declining jurisdiction."               28 U.S.C.       §    1367(c) . 6     Our Court of

Appeals has recognized that these exceptions render supplemental

jurisdiction

     a doctrine of discretion, not of plaintiff 1 s right.
     Its justification lies in considerations of judicial
     economy, convenience and fairness to litigants; if
     these are not present a federal court should hesitate
     to exercise jurisdiction over state claims
     Needless decisions of state law should be avoided both
     as a matter of comity and to promote justice between
     the parties, by procuring for them a surer-footed
     reading of applicable law.

Women Prisoners of D.C. Dep 1 t of Corr. v. Dist. of Columbia,                             93

F.3d 910,    920   (D.C.    Cir.    1996)     (quoting United Mine Workers of

America v.     Gibbs,      383   U.S.     715,     726     (1966))        (quotation marks

omitted) .

     Two     statutory           grounds          for      declining            supplemental

jurisdiction support         Plaintiffs 1         position.            First,    Plaintiffs,

D.C. claims are four times as numerous as their federal claims,

and provide a      far broader basis for relief.                          The D.C.    claims

present contract,       property,        tort,     fiduciary duty,             and equitable

theories,    whereas       the     two     federal        claims       invoke     relatively

narrow grounds for relief under the Fifth Amendment.                                Further,

Plaintiffs      are     correct           that,         under       the        doctrine    of

constitutional     avoidance,            success     on        their    D.C.     claims   may

6
 The term "State" in Section 1367(c) includes the District of
Columbia. 28 U.S.C. § 1367(e).

                                           -15-
negate the need to reach the constitutional claims at all.                                       See

Lyng v. Nw.        Indian Cemetery Protective Ass'n,                       485 U.S. 439,         445

(1988)     ("A fundamental             and    longstanding principle of                   judicial

restraint     requires          that    courts        avoid      reaching      constitutional

questions      in     advance      of        the    necessity         of    deciding        them.")

(citation omitted) .

     Second,        Plaintiffs'         D.C.       claims       raise      novel    and     complex

issues   of    D.C.      law.      As    already         discussed,         NFPHC,    which was

created by the District to acquire and operate the Hospital's

assets      after        foreclosure,               is      a     special           governmental

instrumentality with its own authorizing legislation under the

D.C. Code.         See D.C.      Code    §    44-951.01,         et seq.       Similarly,        the

public-private partnership between the District of Columbia and

SHA to revive the ailing Hospital derives from specific District

of Columbia legislation, namely, the "East of the River Hospital

Revitalization Emergency Amendment Act                           of   2007,"       Compl.    ~   19,

and specific quasi-public, quasi-private transactions authorized

pursuant      to    such     legislation.                There        is    little     case      law

addressing         the     unique        character          of        these    entities          and

transactions,       and therefore,             resolving Plaintiffs'               claims would

inevitably require          this       Court       to venture         into uncharted legal

territory, with potentially significant consequences.



                                               -16-
        For example,         the District Defendants have already moved to

dismiss all of the claims against them on grounds of sovereign

immunity.         See Dist.         Defs.'     Mot.       to Dismiss All Claims in the

Complaint Against            Them at          13-22       [Dkt.    No.       1 7] .     . Whether the

District Defendants are immune from tort liability in this case

turns     on    whether        their         actions        involved           "the      permissible

exercise of policy judgment[,]"                       a    question the D.C.                Court of

Appeals has acknowledged "is not always an easy task" to answer.

Aguehounde      v.     Dist.       of     Columbia,        666     A.2d      443,       447-48        (D.C.

1995).     The answer turns solely on D.C. law.                                See e.g., Owen v.

City of Independence,                445 U.S.       622,     649      (1980)          (discussing the

traditional        "rationale           underlying        the     common-law            immunity        for

'discretionary'            functions"        of municipalities)                (emphasis added);

Aguehounde,          666     A. 2d      at    447      ("Under          the       common       law,       a

municipality is immune from suit for decisions made pursuant to

the     exercise      of     discretion,         but       not     for       actions       which       are

ministerial.")         (emphasis added; citations omitted).

        Because      the     D.C.       courts      have        not     yet      interpreted            the

statutory and         contractual            authority creating                 the     East     of     the

River    Hospital          Revitalization           Project,          this     Court      would       have

little     to     guide       it     in      determining          whether         the     District's

decision to foreclose on the land surrounding the Hospital was a

permissible exercise of policy judgment.                                Accordingly,           such an
                                               -17-
issue     is     more        appropriately           addressed    by    the      District   of

Columbia courts.             See Women Prisoners of D.C. Dep't of Corr., 93

F. 3d at 922          ("The Supreme Court has counseled that                      'the proper

function of [a]          federal court is to ascertain what the state law

is,   not      what    it     ought    to    be, '    and we     have   observed that        'a

federal court should be reluctant to retain pendent jurisdiction

over a question for which state jurisprudence gives inadequate

guidance.'")          (citations and quotation marks omitted).

        Separately,          determining whether Plaintiffs are entitled to

equitable relief in the event that the legal remedies they seek

are   denied,         will     involve      a   nuanced       balancing     of    public    and

private interests.              As with the question of immunity,                    there is

no direct guidance from the District of Columbia courts as to

how this Court should weigh the public and private interests in

this case, a consideration that favors remand.                            Cf. id. at 921-

22    (agreeing         "that       the     novelty      of    appellees'        request    for

equitable relief                       precluded the exercise of supplemental

jurisdiction").

      The      District        of    Columbia        courts    are   better      equipped    to

address Plaintiffs'             D.C.      claims,      not only because they present

novel and complex legal issues, but also because they implicate

distinctly local policy interests, and may affect the District's

ability     to    enter       into     similar public-private             ventures    in    the
                                                -18-
future.       See id. at 923              ("'In general, principles of comity and

the     desirability             of     surer-footed      reading          of    applicable     law

support the determination of state claims in state court.

Moreover,        the       district       court     should       not       retain    jurisdiction

because this case directly implicates the processes by which a

locality       governs           itself.'")       (emphasis          in    original)      (quoting

Grano v. Barry, 733 F.2d 164, 169 (D.C. Cir. 1984)).

        Further,         although it is not an express consideration under

28 U.S.C.       §   1367(c), the Court notes that judicial economy will

be    served        by    remanding        the    state     claims          to    Superior    Court

because that court is presently presiding over a related case,

and     has    presided           over    several       related        cases,       including   the

Foreclosure Action.                    See CBH v. Dist. of Columbia, 2011 CA 9880

(D.C.    Super.      Ct.);        CMC Realty,       LLC v.       Fenty,         2010 CA 004571 B

(D.C.     Super.         Ct.);    UMC Development,          LLC v.         Specialty Hasp.       of

Washington-GSE Holdings, LLC, 2009 CA 9233 (D.C. Super. Ct.).

        Accordingly,             the    Court    declines       to     exercise      supplemental

jurisdiction over Plaintiffs D.C. claims pursuant to 28 U.S.C.                                    §

13 6 7 ( c) ( 1 ) and ( 2 ) .         Such claims shall be severed from this case

and     remanded          to     the     Superior       Court        for    resolution.         The

remaining        Constitutional             claims       shall       be     dismissed     without

prejudice.



                                                 -19-
IV. CONCLUSION

     For the foregoing reasons,        Plaintiffs' Motion to Remand is

granted    in   part.   An   Order    shall    accompany   this   Memorandum

Opinion.




October 8, 2013                                    /s/
                                            Gladys Kessler
                                            United States District Judge




Copies to: attorneys on record via ECF




                                     -20-